The plaintiffs in error Wess Davis and A.A. Davis were convicted in the county court of Carter county on a charge of having the unlawful possession of intoxicating liquor, and were each sentenced to pay a fine of $50 and to serve 30 days in the county jail.
Judgment was rendered May 10, 1926, and the appeal was lodged in this court September 1, 1926. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. Where an appeal is prosecuted to this court and no brief in support of the petition in error is filed nor oral argument made, this court will examine the record for jurisdictional or fundamental errors. This has been done. No material error is apparent and the evidence sufficiently supports the judgment.
The case is affirmed. *Page 329